DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments

Applicant's arguments and amendments received 09/16/2022 have been fully considered.  
with regard to 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose “see applicant argument pages 8-12”. 
As such, these have been considered but they are not persuasive as addressed below. See the rejection below how the art on record reads on the claimed invention as well as the examiner's interpretation of the cited art in view of the presented claim set. 
Further: As previously office action addressed, the newly added limitation to independent claims, still the claimed invention “target data, coaxial data, transmission channel, same transmission channel” carries a broader or an open-ended claim interpretation [see applicant application publication at least paras. 0042, 0086]. As such, the rejection restructured based on amendment to claims, however, the combination of the cited art teaches the claimed invention. Examiner suggestion to applicant to avoid the use “and/or”, since adding “and/or” within the claims produce a broader claim interpretation. The claimed invention “information” considered includes with cited reference. Specifically, see art of Aghdasi.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, 11-13, 16, 20, 23-25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dodrill et al. US 2006/0066725 and Endsley et al. US 7,034,880 further in view of. Aghdasi et al. US 2013/0128050.

In regarding to claim 1 Dodrill teaches:
1. A data transmission method, comprising: acquiring to-be-sent target data, wherein the target data is different from image data and coaxial data, and the coaxial data is notification information for an interaction between a data receiving end and a data sending end; 
In the present invention, the control signals are stripped, removed, or separated from the video signal at the controller, transmitted as separate data over a fiber optic cable and then synchronized and injected into the video signal at the camera end. Utilizing the present invention allows essentially unlimited transmission distances. In addition, the present invention is compliant with the standards of Coaxitron protocol control because the control signals are transmitted over the same cable as the video, i.e., no add additional wiring is required. The video and the control signals are transmitted at different wavelengths, and the video and control signals can be transmitted over one or two fibers.
FIG. 3 illustrates a video surveillance system 30 utilizing the present invention. Video surveillance system 30 employs a control signal protocol in which the control signals are transmitted on the same cable as the video signals. Controller 32 is connected to transceiver 36 by coaxial cable 34. Transceiver 36 is connected to transceiver 40 at a remote location from controller 32 by fiber optic cable 38. Transceiver 40 is connected to camera 44 by coaxial cable 42. Camera 44 can be, for example, a camera, camera dome, camera and pan/tilt/lens adjust or camera and receiver/driver. Controller 32 can have a monitor for viewing the video signals, or the video signal can be routed to a monitor located elsewhere. The transceivers 36 and 40 can be, for example, a field-programmable gate array (FPGA) or application-specific integrated circuit (ASIC) programmable logic device (PLD), discrete components, or other circuitry techniques.
Dodrill, 0004, 0009, 0017-0019, emphasis added

wherein the target data comprises: target data indicating environmental information of an environment in which an image capture device is located, of the image data; and/or, target data indicating audio information captured by the image capture device, of the image data; and/or, target data indicating image information of the image data;
Exemplary signals at various points in video surveillance system 30 are illustrated in FIGS. 4A-4D. FIG. 4A illustrates an exemplary video signal indicated by numeral 44 with control signals, which are indicated by numeral 46. In FIG. 4A, video signal 44 is provided by transceiver 36 to controller 32, and control signal 46 is inserted during a video blanking interval by controller 32 and provided to transceiver 36. FIG. 4B illustrates an exemplary video signal 44 that is transmitted by transceiver 40 on fiber optic cable 38 to transceiver 36. FIG. 4C illustrates an exemplary control signal 46 that is transmitted by transceiver 36 on fiber optic cable 38 to transceiver 40. FIG. 4D illustrates an exemplary video signal 44 with control signal 46 inserted during a vertical blanking interval. In FIG. 4D, video signal 44 is provided by camera 44 to transceiver 40 on coaxial cable 42, and control signal 46 is inserted during the vertical blanking interval by transceiver 40 and sent to camera 44.
Dodrill, 0004, 0009, 0017-0019, 0021-0023, emphasis added

and when it is determined that a preset number of second image frames have been continuously sent, sending the target data, as data carried in an effective image area of a first image frame, by using a data sending manner for the effective image area, 

however, Dodrill fails to explicitly teach, but Endsley teaches:

In accordance with another aspect of the present invention there is provided a method for transferring digital images using a camera having a capture device for capturing digital images, a digital memory for storing a plurality of captured digital images, and communication means for transmitting the captured digital images to a service provider, comprising the steps of: capturing a plurality of digital images; determining whether a preset number of digital images has been captured; and automatically transferring the plurality of captured digital images to the service provider via the communication means when the preset number of images has been captured.
Endsley, col. 3 lines 20-40 emphasis added.
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to combine the teaching of Endsly within system of Dodrill in order to wherein, before sending the target data, the method further comprises: when it is determined that a preset number of second image frames have been continuously sent, performing the step of sending the target data, as such,  the invention provides a simple and economic solution by providing a digital camera system which allows for automatically transferring digital image data. 

Further, Dodrill teaches:
through a same transmission channel as used in transmitting the image data, when the sending of the target data is completed, continuously sending the preset number of second image frames;
In the present invention, the control signals are stripped, removed, or separated from the video signal at the controller, transmitted as separate data over a fiber optic cable and then synchronized and injected into the video signal at the camera end. Utilizing the present invention allows essentially unlimited transmission distances. In addition, the present invention is compliant with the standards of Coaxitron protocol control because the control signals are transmitted over the same cable as the video, i.e., no add additional wiring is required. The video and the control signals are transmitted at different wavelengths, and the video and control signals can be transmitted over one or two fibers.
FIG. 3 illustrates a video surveillance system 30 utilizing the present invention. Video surveillance system 30 employs a control signal protocol in which the control signals are transmitted on the same cable as the video signals. Controller 32 is connected to transceiver 36 by coaxial cable 34. Transceiver 36 is connected to transceiver 40 at a remote location from controller 32 by fiber optic cable 38. Transceiver 40 is connected to camera 44 by coaxial cable 42. Camera 44 can be, for example, a camera, camera dome, camera and pan/tilt/lens adjust or camera and receiver/driver. Controller 32 can have a monitor for viewing the video signals, or the video signal can be routed to a monitor located elsewhere. The transceivers 36 and 40 can be, for example, a field-programmable gate array (FPGA) or application-specific integrated circuit (ASIC) programmable logic device (PLD), discrete components, or other circuitry techniques.
Dodrill, 0004, 0009, 0017-0019, emphasis added

However, Dodrill and Endsly fails to explicitly teach, but Aghdasi teaches:
wherein the first image frame has a different type from a second image frame carrying the image data without carrying the target data; 
In some embodiments, a scene analyzer procedure may be implemented in the capture unit 172, the processor 174, and/or a remote workstation, to detect an aspect or occurrence in the scene in the field of view of camera 170 such as, for example, to detect and track an object in the monitored scene. In circumstances in which scene analysis processing is performed by the camera 170, data about events and objects identified or determined from captured video data can be sent as metadata, or using some other data format, that includes data representative of objects' motion, behavior and characteristics (with or without also sending video data) to the host computer system 160. Such data representative of behavior, motion and characteristics of objects in the field of views of the cameras can include, for example, the detection of a person crossing a trip wire, the detection of a red vehicle, etc. As noted, alternatively and/or additionally, the video data could be streamed over to the host computer system 160 for processing and analysis may be performed, at least in part, at the host computer system 160.
Aghdasi, 0041-0043, emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to combine the teaching of Aghdasi within system of Dodrill and Endsly in order to wherein the first image frame has a different type from a second image frame carrying the image data without carrying the target data, as such, protects from degrade a transmission beyond threshold meters. 
Further, Aghdsi teaches:
wherein the first image frame and the second image frame are alternately sent.
Each of a plurality of cameras may transmit data representative of motion and other characteristics of objects (e.g., moving objects) appearing in the view of the respective cameras to a host computer system and/or may transmit frames of a video feed (possibly compressed) to the host computer system. Using the data representative of the motion and/or other characteristics of objects received from multiple cameras, the host computer system is configured to present motion data for the objects appearing in the images captured by the cameras on a single global image (e.g., a map, an overhead image of the entire area covered by the cameras, etc.) so as to enable a user to see a graphical representation of movement of multiple objects (including the motion of objects relative to each other) on the single global image. The host computer can enable a user to select an area from that global image and receive a video feed from a camera(s) capturing images from that area.
Aghdasi, 0034-0035, emphasis added

Note: The motivation that was applied to claim 1 above, applies equally as well to claims 4, 11-12, 13, 16, 20, 23-25 and 26 as presented blow. 
In regarding to claim 4 Dodrill, Endsley and Aghdasi teaches:
4. The method of claim 1, further, Endsley teaches wherein, before sending the target data, the method further comprises: when it is determined that an amount of the to-be-sent target data reaches a preset data amount threshold,
Endsley, col. 3 lines 20-40
 
Furthermore, Dodrill teaches:
performing the step of sending the target data,
or, 
wherein before sending the target data, the method further comprises: acquiring to-be-sent coaxial data; sending the coaxial data, as data carried in a blanking area of the first image frame in which the target data is located, by using a data sending manner for the blanking area, wherein the coaxial data further comprises: a coaxial data identifier indicating that data in the effective image area of the image frame is the target data. 
Exemplary signals at various points in video surveillance system 30 are illustrated in FIGS. 4A-4D. FIG. 4A illustrates an exemplary video signal indicated by numeral 44 with control signals, which are indicated by numeral 46. In FIG. 4A, video signal 44 is provided by transceiver 36 to controller 32, and control signal 46 is inserted during a video blanking interval by controller 32 and provided to transceiver 36. FIG. 4B illustrates an exemplary video signal 44 that is transmitted by transceiver 40 on fiber optic cable 38 to transceiver 36. FIG. 4C illustrates an exemplary control signal 46 that is transmitted by transceiver 36 on fiber optic cable 38 to transceiver 40. FIG. 4D illustrates an exemplary video signal 44 with control signal 46 inserted during a vertical blanking interval. In FIG. 4D, video signal 44 is provided by camera 44 to transceiver 40 on coaxial cable 42, and control signal 46 is inserted during the vertical blanking interval by transceiver 40 and sent to camera 44.
Dodrill, 0004, 0009, 0017-0019, 0021-0023, emphasis added

Claims 8, 13, 20, 25 and 26 list all similar elements of claim 1.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 8, 13, 20, 25 and 26.
Claims 11-12 list all similar elements of claim 4.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claims 11-12.
Claim 16 list all similar elements of claim 4.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 16.
Claims 23-24 list all similar elements of claim 4.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claims 23-24.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481